DEITS, P. J.
Claimant moves for reconsideration of our opinion. 115 Or App 159, 836 P2d 1359 (1992). We allow reconsideration on the issue of attorney fees. We reversed the Board’s award of attorney fees for services related to medical services and for services related to claimant’s entitlement to temporary total disability. However, as employer agrees, that part of the award of fees based on the temporary total disability dispute was not challenged on review. Accordingly, we modify the disposition to reverse only that portion of the award of attorney fees related to the medical services dispute.
We also note that the designation of employer as the prevailing party does not preclude claimant from seeking attorney fees under ORS 656.382(2).
Motion for reconsideration allowed; opinion adhered to as modified; award of attorney fees related to medical services reversed; otherwise affirmed.